FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LANCE R. MARTIN,                                 No. 15-56152

               Plaintiff - Appellant,            D.C. No. 3:14-cv-02914-BEN-
                                                 PCL
 v.

T. HARRINSTON, Correctional Officer at           MEMORANDUM*
RJD-San Diego; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Former California state prisoner Lance R. Martin appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

claims arising from defendants’ interference with his outgoing mail. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We dismiss the appeal as moot.

      In his operative second amended complaint, Martin sought only declaratory

and injunctive relief regarding his mail. On May 5, 2016, this court received a

letter from Martin indicating that he had been released from prison. Because

Martin is no longer incarcerated, this appeal is moot. See Alvarez v. Hill, 667 F.3d
1061, 1064 (9th Cir. 2012) (an inmate’s release from prison generally will moot

any pending claims for declaratory or injunctive relief because the inmate is no

longer subject to the challenged prison conditions or policies).

      In light of our disposition, we do not consider Martin’s contentions

regarding the merits of his claims.

      DISMISSED.




                                          2                                    15-56152